NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FABRICIO CASTRO-LOPEZ,                          No.    15-71530

                Petitioner,                     Agency No. A087-906-710

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 22, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Fabricio Castro-Lopez, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Castro-Lopez

failed to establish that he would be persecuted on account of a protected ground.1

See Lolong v. Gonzales, 484 F.3d 1173, 1179 (9th Cir. 2007) (en banc) (holding

that “a general, undifferentiated claim” of civil strife does not render an applicant

eligible for asylum). Thus, Castro-Lopez’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




1
  Because substantial evidence supports the finding that Castro-Lopez and his
family were victims of general strife during a civil war and faced the same risk as
everyone else in the population, we do not reach his contention that the agency
failed to analyze whether he belongs to a cognizable particular social group. “As a
general rule courts and agencies are not required to make findings on issues the
decision of which is unnecessary to the results they reach.” Simeonov v. Ashcroft,
371 F.3d 532, 538 (9th Cir. 2004) (internal quotation marks omitted).

                                           2                                    15-71530